DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baba et al. (US 20190256010 A1).

Regarding claim 28, Baba discloses a panel of a vehicle (trim part 103, see at least figures 1, 2, and 9) including an audio enclosure (figures 9-13 for placement of speaker 16), comprising: 
an outer surface (outer surface of 103 shown in figures 1, 2, and 9) positioned exterior to (see figure 2, not within item 101) a portion of an upper frame assembly (pillar 101 of figure 2) of the vehicle; and
 an inner surface (inner surface of 103, seen at least partially in figures 2 and  9, which shows the thickness of 103) configured to support a speaker (see figures 9-13) within the audio enclosure and positioned adjacent a portion of the upper frame (pillar 101 of figure 2) assembly of the vehicle (see figure 1 for overview).  

Regarding claim 29, Baba discloses wherein the inner surface is configured to face an outer surface of the portion of the upper frame assembly (see inset of figure 2, inner surface of panel 103 faces external surface of 101).  

Regarding claim 30, Baba discloses wherein the inner surface is in contact with the outer surface of the portion of the upper frame assembly (see inset of figure 2 103 partially wraps outer surface of 101).  

Regarding claim 31, Baba discloses wherein the outer surface and the inner surface collectively comprise a first portion and a second portion, the first portion (figure 1 area above 16) being configured to couple to the portion of the upper frame member 

Regarding claim 32, Baba discloses wherein the first portion (figure 1 above 16) is higher than the second portion (figure 1 area of 16).


Allowable Subject Matter
Claims 1-3, 5-25, 27, 33-35 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the closest prior art, such as Baba et al. (US 20190256010 A1), Yamamura et al. (US 20090184531 A1), and MTX (MTX Audio Thunder Sports rzrpod65-owners-manual, 2016), expressly teaches or reasonably suggests, “the audio system including at least one speaker positioned above the dashboard assembly; wherein the body assembly includes an enclosure configured to receive and surround a perimeter of a portion of the upper frame assembly and to receive the at least one speaker”, in combination with the rest of the limitations of the claim, in a manner as claimed.
	Dependent claims 2-10 are allowed because they containing all the limitations of their independent claim as above.

Regarding claim 11, none of the closest prior art, such as Baba et al. (US 20190256010 A1), Yamamura et al. (US 20090184531 A1), and MTX (MTX Audio Thunder Sports rzrpod65-owners-manual, 2016), expressly teaches or reasonably suggests, “an audio system configured to project sound within the open-air operator area, the audio system including an enclosure and at least one speaker positioned above a portion of the door 3 US.132258906.02Application No. 16/522,957 and being disposed outside of an envelope defined by an inner surface of the first generally upstanding member, an inner surface of the second generally upstanding frame member, an upper surface of the dashboard assembly, and a lower surface of the front laterally-extending frame member, the enclosure being operable to receive the at least one speaker and surround a perimeter of a portion of the first generally upstanding member”, in combination with the rest of the limitations of the claim, in a manner as claimed.
	Dependent claims 12-14 and 21-25 are allowed because they containing all the limitations of their independent claim as above.

Regarding claim 15, none of the closest prior art, such as Baba et al. (US 20190256010 A1), Yamamura et al. (US 20090184531 A1), and MTX (MTX Audio Thunder Sports rzrpod65-owners-manual, 2016), expressly teaches or reasonably suggests, “an audio system configured to project sound within the operator area, and at least one of the plurality of body panels is configured to support a portion of the audio system and a portion of the frame assembly, the at least one of the plurality of body panels positioned at least partially exterior of the operator area, and the at least one of the plurality of body panels is further configured to conceal the first connection location”, in combination with the rest of the limitations of the claim, in a manner as claimed.
	Dependent claims 16-20 are allowed because they containing all the limitations of their independent claim as above.

Regarding claim 33, none of the closest prior art, such as Baba et al. (US 20190256010 A1), Yamamura et al. (US 20090184531 A1), and MTX (MTX Audio Thunder Sports rzrpod65-owners-manual, 2016), expressly teaches or reasonably suggests, “an audio system configured to project sound within the operator area, the audio system including at least one speaker positioned above the dashboard assembly; wherein at least one of the plurality of panels is configured to conceal and surround a perimeter of a portion of the upper frame assembly and includes an enclosure configured to receive the at least one speaker”, in combination with the rest of the limitations of the claim, in a manner as claimed.
	Dependent claims 34 and 35 are allowed because they containing all the limitations of their independent claim as above.


Response to Arguments
Applicant's arguments filed May 10th, 2021 have been fully considered but they are not persuasive. 
Regarding claim 28, applicant argues “Applicant directs the Examiner’s attention to the amendment to claim 28, which includes that the outer surface of a panel for an audio enclosure is positioned exterior to a portion of an upper frame assembly of the vehicle.  As discussed and agreed upon in the Examiner Interview of May 3, 2021, Baba fails to disclose this feature and therefore does not anticipate claim 28 as amended.” (see applicant’s arguments dated May 10th, 2021, page 8).
Firstly, no such agreement was made in the interview of May 3rd, 2021 and the examiner has rejected the claim as above.  The amendment only added “an outer surface positioned exterior to a portion of an upper frame assembly of the vehicle” which essentially means only a portion of the outer surface needs external to any part of an upper frame assembly.  Secondly, the wording regarding the overall structure of the panel and upper frame is overly broad.  The upper frame assembly is limited by name only.  Flushing out appropriate claim language would extend prosecution.  It is suggested that applicant cancel claim set 28-32 to allow the other claims to go on to allowance.  Claims 28-32 may be better prosecuted in a continuation if applicant chooses.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654  


/PAUL KIM/Primary Examiner, Art Unit 2654